Citation Nr: 1426799	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-42 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post left shoulder rotator cuff tear, acromioclavicular (AC) arthrosis, and partial biceps tendon tear ("left shoulder disability").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a November 2013 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through March 2014, which have been considered by the RO in the May 2014 supplemental statement of the case.

In February 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the February 2014 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, the Board observes that in a May 2014 rating decision, the Veteran was granted service connection for his right elbow disability, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's left shoulder disability, characterized as status post left shoulder rotator cuff tear, AC arthrosis, and partial biceps tendon tear, is related to an in-service injury.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a left shoulder disability, characterized as status post left shoulder rotator cuff tear, AC arthrosis, and partial biceps tendon tear, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for a left shoulder disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as arthritis.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

The Veteran asserts that while in service, he injured his left shoulder upon lifting a log.  Since his discharge, the Veteran said he has experienced continuous pain in his left shoulder.  

A November 1964 service treatment record documents that the Veteran injured his left shoulder, noted that he had discomfort, instructed that he not do pull-ups or push-ups for four days, and provided him with a sling.  During his November 2013 Board hearing, the Veteran testified that the doctor, who examined him in 1964, said he had a left shoulder rotator cuff tear, but noting it would prevent him from graduating from officer candidate school.  As he was two weeks from graduating, the Veteran said he asked the doctor not to note the rotator cuff tear on his treatment record.  

At his November 2013 Board hearing the Veteran testified that private treatment records, shortly after his discharge, which documented his complaints of left shoulder pain and diagnoses of a left shoulder rotator cuff tear, were unavailable.  

Private treatment records in March 2005 reflect that the Veteran had been complaining of left shoulder pain following a motor vehicle accident.  He reported that he had shoulder pain in the past.  A radiology report for his left shoulder showed that the Veteran had a moderate degenerative change of the AC joint and noted that there was an extra piece of bone associated with the distal end of the clavicle that could be an old fracture.  See March 2005 Urgent Care of Gainesville Radiology Report.  

VA treatment records from August 2009 to April 2011 reflect that the Veteran reported continuous left shoulder pain since his 1964 injury in service and that the pain had worsened over the last several years.  The Veteran described how the pain worsened with any overhead activity, pushing, or pulling.  An MRI taken in December 2009 showed that the Veteran had a left shoulder full thickness rotator cuff tear, AC arthrosis, and a partial tear of the biceps tendon.  The Veteran had received physical therapy and corticosteroid injections without relief.  See August 2009, October 2009, December 2009, December 2010 and April 2011 VA treatment records.  

In May 2011, the Veteran underwent surgery for his left shoulder to repair a massive rotator cuff tear, AC arthrosis, and partial biceps tendon tear.  See May 2011 VA operative report.  

Subsequent VA treatment records reflect that the Veteran's left shoulder healed well, but he continued to complain of pain.  Following a December 2011 motor vehicle accident, the Veteran said his pain had worsened.  See December 2011, March 2012, and July 2012 VA treatment records.  A March 2012 x-ray report showed moderately advanced degenerative changes to the AC joint, a corticated piece of bone superior to the AC joint, and moderate degenerative joint disease of the glenohumeral joint.  

In a November 2013 VA treatment record, the VA surgeon, who performed the Veteran's left shoulder surgery, documents that the Veteran continued to have left shoulder pain following his surgery.  The VA surgeon noted that, while the surgery had improved his left shoulder disability, the Veteran still had some limited motion and shoulder pain.  The VA surgeon discussed the Veteran's long history of left shoulder pain prior to his surgery and that he had injured his left shoulder in service.  The VA surgeon assessed the Veteran with chronic left shoulder rotator cuff tear and opined that "it is more likely than not that this tear occurred while he was in the military."  

The Board acknowledges that the record does contain a contrary medical nexus opinion from an April 2014 examination report.  However, upon review of all of the medical opinions of record, the Board does not find that the one medical opinion is more probative than the other.  

In addition, the Board finds that the Veteran's testimony regarding the circumstances of his in-service injury and his post-service continuity of symptomatology are credible as the record lacks contrary evidence.  

Therefore, the Board finds that the evidence of record is at least in equipoise on whether the Veteran's current left shoulder disability is related to his in-service injury.  After resolving any doubt in the Veteran's favor, the Board finds that service connection for a left shoulder disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







								(Continued on next page)

ORDER

Entitlement to service connection for a left shoulder disability, characterized as status post left shoulder rotator cuff tear, AC arthrosis, and partial biceps tendon tear, is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


